Citation Nr: 1300353	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected generalized anxiety disorder with depression.

2.  Entitlement to total compensation benefits for individual unemployment due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a January 2008 rating decision, the RO granted a 30 percent disability rating for service-connected acquired psychiatric disorder effective January 5, 2007.  In a September 2008 rating decision, the RO granted a 50 percent disability rating effective January 5, 2007, for the acquired psychiatric disability, characterized as a generalized anxiety disorder with depression.  The Veteran disagreed and perfected an appeal.  

In a December 2011 decision, the Board denied a disability rating in excess of 50 percent for the psychiatric disability, and the Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court adopted a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR determined that the Board appeared to have "based its decision on the fact that [the Veteran] lacked specific symptoms as listed" in the rating criteria "which is prohibited" under Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, the JMR determined that the Board failed to address the implied claim of TDIU even though the record included a decision by the Office of Personnel Management (OPM) that the Veteran was disabled for employment purposes due to his depression.

The Board observes that the RO assigned an effective date of January 5, 2007, for the increased disability rating because a January 5, 2007, VA treatment record indicated that the Veteran's psychiatric disability had worsened.  Review of the January 5, 2007, treatment record, however, reveals that it refers to a December 29, 2006, treatment note and indicates that the Veteran's condition had not improved since the December 2006 visit.  There are no December 2006 or other 2006 VA medical records in the Veteran's VA claims folder.  Because the Veteran's claim was received by VA in April 2007, and the evidence indicates that the Veteran's psychiatric disability may have worsened in 2006, the Veteran could potentially be entitled to an effective date for an increased rating as early as April 2006.  See 38 C.F.R. § 3.400(o)(2) (2012).  VA should, therefore, obtain all VA treatment records from January 2006 to January 2007 that pertain to the Veteran.

The JMR directs the Board to determine whether TDIU benefits are appropriate.  The Veteran is service-connected for a generalized anxiety disorder with depression, residuals of a right arm injury, hepatitis C, and scars for a combined rating of 90 percent disabling.  The RO denied TDIU benefits in a November 2010 rating decision that was based, in part, on a May 2010 VA medical examination in which the examiner opined that the Veteran's psychiatric disability did not "render him unemployable."  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).  

The record shows that the May 2010 examiner did not consider all of the Veteran's service-connected disabilities and did not provide an opinion whether the Veteran was "able to follow a substantially gainful occupation."  A new examination that considers all of the Veteran's service-connected disabilities and their impact collectively and individually on the Veteran's ability to follow substantially gainful occupations is required.

The Board further remands the claims for a new psychiatric examination that describes current symptoms manifested by the Veteran and a current assessment of how the disability affects the Veteran in his daily life.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all of the Veteran's VA treatment records dated from January 1, 2006, through January 1, 2007, are obtained and included in the claims folder.

2.  Ensure that all of the Veteran's VA treatment records dated after March 2010 are included in his claims folder.

3.  Contact the Veteran in writing and inform him that he has the opportunity to provide additional evidence in support of his claims.

4.  Schedule the Veteran for a psychiatric examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of the current nature and extent of the Veteran's service-connected psychiatric disability.  The examiner should provide an explanation of how the disability impacts the Veteran's in his daily activities including his ability to obtain and retain substantially gainful employment.  

5.  Schedule the Veteran for a medical examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide an opinion whether any of the Veteran's service-connected individual disabilities render him unable to follow substantially gainful employment, or whether the disabilities in combination render him unable to obtain and retain substantially gainful employment.  The examiner should fully explain any opinion provided.

6.  Complete the development described above and any other development deemed necessary, then readjudicate the Veteran's claims for a disability rating in excess of 50 percent for service-connected acquired psychiatric disorder and entitlement to TDIU benefits.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and, if otherwise in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


